



COURT OF APPEAL FOR ONTARIO

CITATION: Vivekanandan v. Terzian, 2020 ONCA
    500

DATE: 20200807

DOCKET: C65686

Hoy A.C.J.O., van Rensburg and Roberts
    JJ.A.

BETWEEN

Niranjan Vivekanandan and Sara Azargive

Applicants (Respondents)

and

Talyn Terzian and Kevin Gilmour

Respondents (Appellants)

AND BETWEEN

Talyn Terzian

Applicant (Appellant)

and

Niranjan Vivekanandan and Sara Azargive

Respondents (Respondents)

Shantona
    Chaudhury and Brodie Noga, for the appellants

Sarah J.
    Turney and Daniel T. Richer, for the respondents

REASONS FOR COSTS
    AMENDMENT

[1]

Following the release of the panels February
    12, 2020 reasons for judgment on the appeal, the parties have requested that
    the disposition of the partial indemnity costs of the applications below be amended
    on consent to change the amount awarded to the appellants from the amount of $93,000,
    as originally stipulated in paragraph 32 of the reasons, to the amount of
    $55,000, inclusive of disbursements and applicable taxes.

[2]

Accordingly, on the consent of the parties, we allow
    the amendment as requested. Order to go in the form of the draft order appended
    to these reasons as Appendix A.

Alexandra Hoy A.C.J.O.

K. van Rensburg J.A.

L.B. Roberts J.A.


Appendix
    A

Court File No.
    C65686

COURT OF APPEAL
    FOR ONTARIO



THE
          HONOURABLE ASSOCIATE CHIEF JUSTICE HOY

)

WEDNESDAY THE 12th



THE
          HONOURABLE JUSTICE VAN RENSBURG

)

DAY OF FEBRUARY



THE
          HONOURABLE JUSTICE ROBERTS

)

2020



B E T W E E N:

TALYN TERZIAN

Applicant (Appellant)

- and -

NIRANJAN VIVEKANANDAN and SARA AZARGIVE

Respondents (Respondents)

A N D B E T W E E N
    :

NIRANJAN VIVEKANANDAN and SARA AZARGIVE

Applicants (Respondents)

- and -

TALYN TERZIAN and KEVIN GILMOUR

Respondents (Appellants)

ORDER

THIS
    APPEAL, from the order of the Honourable Justice Edward M. Morgan of the
    Superior Court of Justice dated June 27, 2018 was heard on October 7, 2019, at
    Osgoode Hall, 130 Queen Street West, Toronto Ontario.


ON
    READING the appeal book and compendium, factum, and book of authorities of the
    appellants, the compendium, factum and book of authorities of the respondents,
    the exhibit book, and on hearing the submission
of counsel for both parties, and
    judgment having been reserved to this day,

1.         THIS COURT ORDERS that the appeal is allowed and that the
    judgment of the Honourable Justice Morgan of the Superior Court of Justice
    dated June 27, 2018 is set aside.

2.         THIS COURT ORDERS that the
    respondents application is dismissed.

3.         THIS COURT DECLARES that Talyn
    Terzians title to 45 Lawrence Crescent (legally described as LT 20 PL 541E
    Toronto; City of Toronto, as in PIN # 21139-0058 (LT)) alongside the driveway
    of 47 Lawrence Crescent (legally described as LT 21 PL 541E Toronto; City of
    Toronto, as in PIN #21139-0059 (LT)) and alongside the original detached garage
    is unencumbered by any possessory or non-possessory claims by Niranjan
    Vivekanandan and Sara Azargive.

4.         THIS COURT ORDERS that the Respondents pay partial
    indemnity costs of the appeal to the Appellants in the amount of $45,000,
    inclusive of disbursements and applicable taxes.

5.         THIS
    COURT ORDERS that the appellants are entitled to their costs of the proceeding
    below in the amount of $55,000, inclusive of disbursements and applicable
    taxes.

______________________

Registrar,

Court of Appeal
    for Ontario




TALYN TERZIAN and
    KEVIN GILMOUR
-and-
NIRANJAN VIVEKANANDAN et al

Appellants                                                                                                                                              Respondent

Court
    File No. C65686





COURT OF APPEAL FOR

ONTARIO

Proceedings commenced in TORONTO





ORDER





PAPE CHAUDHURY LLP

Suite 1701

150 York Street

Toronto, ON M5H 3S5

Shantona Chaudhury
LSO #53369M

shantona@papechaudhury.com

Brodie Noga
LSO #74365H

brodie@papechaudhury.com

Tel: 416-364-8755

Fax: 416-364-8855

Lawyers for the Appellants




